Case 0:18-cv-62168-CMA Document 32 Entered on FLSD Docket 02/11/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-62168-CIV-ALTONAGA/Goodman

  THE HANOVER AMERICAN
  INSURANCE COMPANY,

          Plaintiff,
  v.

  PYKE MECHANICAL INC.
  and ANNETTE DAVIS,

        Defendants.
  ____________________________/
                                              ORDER

          THIS CAUSE came before the Court on Defendant, Annette Davis’s Motion for

  Summary Judgment and Supporting Memorandum                   of   Law [ECF No. 30], filed

  contemporaneously with a Statement of Undisputed Facts [ECF No. 31], both filed February 11,

  2019.    Davis seeks entry of summary judgment against Plaintiff, the Hanover American

  Insurance Company, on its claims regarding the duty to defend and indemnify Defendants. (See

  generally Mot.). Davis filed the Motion on her own behalf –– Pyke Mechanical, Inc. did not join

  the Motion. (See id. 17). For the following reasons, the Motion is denied without prejudice.

          As an initial matter, the Court notes it cannot make a finding as to Plaintiff’s duty to

  indemnify, as that claim is premature. Indeed, “[a]n insurer’s duty to indemnify is narrower than

  its duty to defend and must be determined by analyzing the policy coverages in light of the actual

  facts in the underlying case.” Sinni v. Scottsdale Ins. Co., 676 F. Supp. 2d 1319, 1323 (M.D. Fla.

  2010) (alteration added; citing State Farm Fire & Cas. Co. v. CTC Dev. Corp., 720 So. 2d 1072,

  1077 n.3 (Fla. 1998)). “The duty to indemnify is dependent upon the entry of a final judgment,

  settlement, or a final resolution of the underlying claims by some other means.” David R.
Case 0:18-cv-62168-CMA Document 32 Entered on FLSD Docket 02/11/2019 Page 2 of 2

                                                CASE NO. 18-62168-CIV-ALTONAGA/Goodman


  Farbstein, P.A. v. Wesport Ins. Corp., No. 16-CV-62361, 2017 WL 3425327, at *9 (S.D. Fla.

  Aug. 9, 2017) (internal quotation marks and citation omitted). “Because an insurer’s duty to

  indemnify is dependent on the outcome of a case, any declaration as to the duty to indemnify is

  premature unless there has been a resolution of the underlying claim.” Northland Cas. Co. v.

  HBE Corp., 160 F. Supp. 2d 1348, 1360 (M.D. Fla. 2001) (citations omitted). The Court thus

  defers consideration of Plaintiff’s duty to indemnify until such time as the underlying action has

  concluded.

          Additionally, the Court does not administer its cases piecemeal. To that end, each side of

  a dispute is entitled to one motion for summary judgment throughout the duration of the case.

  Pyke Mechanical, Inc. has not yet filed a motion for summary judgment. To better manage the

  orderly progress of the case, the appropriate course is for the Court to defer consideration of

  Davis’s present Motion until such time as both Defendants are prepared to file a single combined

  motion for summary judgment addressing Plaintiff’s duty to provide a defense in the underlying

  suit.

          Accordingly, it is

          ORDERED and ADJUDGED that Defendant, Annette Davis’s Motion for Summary

  Judgment and Supporting Memorandum of Law [ECF No. 30] is DENIED without prejudice.

          DONE AND ORDERED in Miami, Florida, this 11th day of February, 2019.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:     counsel of record

                                                  2
